DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2022 and 11/29/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson et al. (US 4,318,554).
Regarding claim 1, Anderson teaches plastic cards and methods of making them (“card”) (Col. 1, Lines 9-10). The cards are formed with three parts which allows for imprinting lines of descriptive characters (Col. 1, Lines 57-64). The three-part card includes a core #111 which is made of an opaque heat-fusible plastic which is embossed and is provided with top and bottom laminates of a transparent fusible plastic such that the three-layer configuration is laminated together (“a layer of deformable material embossed with a three-dimensional pattern, the layer of deformable material consisting of a single layer of deformable material”) (Col. 5, Lines 38-44). As discussed above, the top and bottom layers are formed of a transparent heat fusible plastic (“a first layer in direct contact with and overlying the embossed deformable layer” & “a second layer in direct contact with and underlying the embossed deformable layer”). As illustrated in figure 8, the top and bottom layers are provided to match the embossments of the core layer (“said first layer being of conformable material that extends into fills the embossed pattern for filling, setting and maintaining the embossed pattern formed on the single layer of deformable material in a fixed condition” & “said second layer of conformable material that conforms to and fills the embossed pattern formed on the single layer of deformable material such that the embossed pattern set in the embossed deformable layer protrudes into portions of the second layer”).
Regarding claim 2, Anderson teaches the cards as discussed above with respect to claim 1. Anderson further illustrates in figure 8 the embossments are orthogonal and are rectilinear in order to produce an image on the card (Col. 5, Lines 38-44).
Regarding claim 5, Anderson teaches the cards as discussed above with respect to claim 1. As discussed above, the card is formed from a 3-layer configuration to produce lines of descriptive characters and includes an opaque core layer with embossments (“wherein the layer of deformable material comprises any deformable non-metallic material having sufficiently high reflective or refractive index to enable the formation and display of a well-defined optical image”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 4,318,554) as applied to claim 1 above, and further in view of Riedl et al. (US 7,503,503).
Regarding claim 3, Anderson teaches the cards as discussed above with respect to claim 1. 
Anderson is silent with respect to the cards further including a first and second set of overlying and underlying layers which includes conforming and leveling materials for securing the embossed pattern and levelling the outer surface of the card causing the outer surface to be flat. 
Riedl teaches a card laminate for card shaped data carriers (Col. 1, Lines 13-16). The cards include an interior layer provided with a metal layer partially or all over one side of the interior layer and may be embossed with a diffractively effective relief pattern (Col. 2, Lines 21-23; Col. 3, Lines 55-60). The interior layer is provided with a plastic layer on each side such that the card may be laminated, with pressure and temperature, without the use of adhesives (Col. 2, Line 23; Col. 3, Lines 21-30). The first plastic layers may be formed from PVC or PETG and the plastic layers have the same softening temperature (Col. 3, Lines 21-38). Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers and allow for the relief pattern to be seen throughout the card (Fig. 1; Col. 4 Lines 23-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued in order to protect the cards from external impacts (Fig. 1, Col. 5, Lines 3-5; Col. 4, Lines 52-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three-layer cards such that they further include the second plastic layers in order to allow for the images to be seen by the user. Additionally, it would have been obvious to form the card such that the cards further include the outer lacquer layers in order to protect the cards from external impacts as taught by Riedl. 
Regarding claim 4, Anderson in view of Riedl teaches the cards as discussed above with respect to claim 3. As discussed above, the opaque core layer is provided with an embossed pattern in order to produce an image and each of the underlying and overlying layers are transparent to allow for the user to view the embossed image. 
Regarding claim 6, Anderson in view of Riedl teaches the card as discussed above with respect to claim 3. As discussed above, the opaque core layer is provided with an embossed pattern in order to produce an image and each of the underlying and overlying layers are transparent to allow for the user to view the embossed image. Furthermore, Riedl teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers (“a first and second layer of semi-conforming material”) (Fig. 1; Col. 48-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued (“first and second levelling layers causing the outer surfaces to be uniformly flat”) (Fig. 1, Col. 5, Lines 3-5). 
Regarding claim 7, Anderson in view of Riedl teaches the cards as discussed above with respect to claim 6. As discussed above, the additional layers are formed from PVC. 

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 4,318,554) as applied to claim 1 above, and further in view of Riedl et al. (US 7,503,503), Herslow (US 2009/0169776) and Fischer et al. (US 4,469,725).
Regarding claim 8, Anderson teaches the cards as discussed above with respect to claim 1. 
Anderson is silent with respect to the cards further including a first and second set of overlying and underlying layers which includes conforming and leveling materials for securing the embossed pattern and levelling the outer surface of the card causing the outer surface to be flat. 
Riedl teaches a card laminate for card shaped data carriers (Col. 1, Lines 13-16). The cards include an interior layer provided with a metal layer partially or all over one side of the interior layer and may be embossed with a diffractively effective relief pattern (Col. 2, Lines 21-23; Col. 3, Lines 55-60). The interior layer is provided with a plastic layer on each side such that the card may be laminated, with pressure and temperature, without the use of adhesives (Col. 2, Line 23; Col. 3, Lines 21-30). The first plastic layers may be formed from PVC or PETG and the plastic layers have the same softening temperature (Col. 3, Lines 21-38). Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers and allow for the relief pattern to be seen throughout the card (Fig. 1; Col. 4 Lines 23-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued in order to protect the cards from external impacts (Fig. 1, Col. 5, Lines 3-5; Col. 4, Lines 52-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three-layer cards such that they further include the second plastic layers in order to allow for the images to be seen by the user. Additionally, it would have been obvious to form the card such that the cards further include the outer lacquer layers in order to protect the cards from external impacts as taught by Riedl. 
Anderson is additionally silent with respect to the thicknesses of each of the layers. 
Fischer teaches an identification card with at least two plastic layers joined into a one-piece layer (Col. 1, Lines 6-8). The two plastic layers are formed with an embossed and debossed pattern in order to produce an image on the identification card as illustrated in figures 2A and 2B (Col. 3, Line 39-Col. 4, Line 5). Fischer further teaches the thicknesses of the plastic layers being 0.2 mm (0.007 inches) (Col. 5, Lines 24-32).
Herslow teaches composite cards (Pg. 1, Paragraph [0006]). The cards include a core comprising a base layer and a metal layer thereon which may have a thickness of 0.0005 to 0.005 inches thick (Pgs. 2-3, Paragraphs [0038]-[0040]). The core may further be provided with a sub-assembly comprising additional buffer layers and the card may be completed with the addition of a PVC layer and a PVC laminating film which respectively having thicknesses ranging from 0.004 to 0.012 inches and from 0.0008 to 0.005 inches, respectively (Fig. 1, Pg. 5, Table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the cards of Anderson such that the core layer has a thickness of 0.0005 to 0.005 inches, the top and bottom layers have thicknesses of 0.2 mm, the second plastic layers have thicknesses of 0.004 to 0.012 inches and the outer layers have thicknesses of 0.0008 to 0.005 inches as taught by Fischer and Herslow who both teach identification cards. 

Response to Arguments
Applicant’s arguments in the After-Final Response, see pages 4-7, filed 9/19/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive as described in the Advisory Action dated 10/6/2022. The arguments have been recreated below. 
Applicant argues that the combination of Reidl and Fischer fails to teach the amendments to claim 1 such that Reidl fails to teach the layer of deformable material being a single layer of material such that the previously considered layer of deformable material was a two-layer structure comprising a metallic layer attached to an interior layer in which the metallic layer is proved with an embossment. Applicant further argues that the combination fails to teach a first and second layer being formed from materials which extend into and fill the embossments of the single layer of deformable materials. 
The examiner first notes that the two layers of the laminates of Reidl, which were considered to be the first and second layers (4a and 4b), are taught to be formed from PVC or PETG (See rejection of claim 1 dated 6/24/2022). Furthermore, Reidl teaches each of the layers being combined by the application of heat and pressure (See rejection of claim 1). Similarly, the first and second layers of the instant claim may be formed from similar materials, including PVC and PETG (See Instant Specification, PGPUB, Pg. 2, Paragraph [0029]). As such, one of ordinary skill in the art would expect the two plastic layers of Reidl to operate in the same manner as the first and second layers of the card of claim 1, including extending into and filling the embossments of the interior layer of the laminates through the application of heat and pressure. Additionally, the limitations of “extending into and filling” as well as “conforming to and fills” are product-by-process limitations. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. In the instant case, the final product is a card with three layers such that a middle layer of deformable material is provided with embossments and the first and second layers fill the embossments. This is taught by the combination of Reidl and Fischer such that Reidl teaches an interior layer provided with embossments by means of two metallic layers on each side and two plastic layers on each of the metallic layers (See rejection of claim 1; Fig. 2). Fischer further teaches the plastic layers being provided with debossments patterns to match the embossments in order to produce an image (See rejection of claim 1). Therefore, the examiner contends that the amendments regarding the first and second layer extending into and filling the embossments does not overcome the rejection in view of Reidl and Fischer such that the combination teaches the final product resulting from the product-by-process limitations.
However, the examiner concedes in that Reidl fails to teach a layer of deformable material consisting of a single layer such that the interior layer of Reidl is a three-layer structure being an interior layer and two metallic layers on each side which are provided with embossments (See Fig. 2). As such, Reidl fails to teach a single layer of deformable material being provided with a three-dimensional embossment.
 Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Anderson as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783